Case 2:19-cv-11144-EEF-MBN Document 1-2 Filed 06/11/19 Page 1 of 14 |

| DOROTHY GAIL COLLETT DOCKET NO. 1/2 9/47 piv. E

|
r |
| REC FLED WP CLERK

4 i sfeoyr |
22° jUDICIAT SR TET COURT
|| VERSUS |

PARISH OF WASHINGTON
WEYERHAEUSER COMPANY, |
LOCAL SPRAYING COMPANY, LLC

 

 

| and ABC INSURANCE COMPANY STATE OF LOUISIANA |
| PETITION FOR DAMAGES AND INJUNCTIVE RELIEF |
| NOW INTO COURT, through undersigned counsel, comes plaintiff Dorothy :
| | Gail Collet (“Ms. Collett”) who respectfully represent, as follows: |
| |

i
)
|

| 1. :
|
| Made defendants herein are: i
|

(1) WEYERHAEUSER COMPANY (hereinafter “Weyerhaeuser”), a
foreign corporation doing business in the Parish of Washington, State of |
Louisiana;

(2) LOCAL SPRAYING COMPANY, LLC (hereinafter “spraying crew”)
is a Louisiana corporation licensed to do and doing business in
Washington Parish; and

(3) ABC INSURANCE COMPANY, a foreign insurer doing business in
Louisiana

which defendants are indebted in solido to the petitioner, for the following reasons.
2.

i For the last twenty-three years, plaintiff Dorothy Gail Collett and her family |
have resided at 56276 Highway 436 in Angie, Louisiana, which is in a rural area in
|| Washington Parish. -
| 3.

Following an exposure to formaldehyde in the 1980’s, Ms. Collett became very |
ill. She was evaluated and treated by physicians at the Yale Medical School |
Environmental Clinic, the Environmental Health Center in Dallas and numerous
specialists in Louisiana, She has been diagnosed with severe immunological and

autoimmune disorders that caused multiple health problems, including extreme

 

 

allergies to chemical and other environmental irritants,

Qe 2 py [BXBEBIT

 

 

 

 
‘Case 2:19-cv-11144-EEF-MBN Document 1-2 Filed 06/11/19 Page 2 of 14

1

 

 

4, “LO APR 25 aulGis?

Afier the chemical exposure in the 1980’s, plaintiff's lifestyle changed forever.
In order to control the symptoms of these extreme health problems, she has been
essentially homebound, living in a highly controlled environment.

5.

In order to minimize danger of chemical exposure, Ms. Collett has
communicated regularly with the Louisiana Department of Transportation and
Development and defendant Weyerhaeuser Company regarding those entities spraying
of chemicals in proximity to her rural residence.

6.

For twenty-three years, the Louisiana Department of Transportation has taken
great care to refrain from spraying within a two mile radius of the Collett household.
For over eighteen years, the local Weyerhaeuser office also responded to her requests
to avoid spraying within two miles of her property.

7.

On July 6, 2018, without any warning, employees and/or contractors of |

defendant Weyerhaeuser sprayed multiple chemicals in close proximity to Ms.
Collett’s residence, including directly across the road. Plaintiff's husband and a
neighbor approached and spoke to the spraying crew, but they refused to stop. The
spraying crew was then approached by a deputy sheriff who informed them that the
Colletts were on the State of Louisiana “no spray list”, but the crew again refused to
stop spraying.

8.

The following day, the spraying crew returned and continued spraying close to
the Colletts’ house. At that point, Ms. Collett fled and did not return for six weeks,
staying in a camper during that period of decontamination.

9.
The resulting chemical exposure caused multiple, devastating illnesses to Ms.

Collett which continue to the present lime.
‘Case 2:119-cv-11144-EEF-MBN Document 1-2 Filed 06/11/19 Page 3 of 14

| REC'D FILED we Oo eRe
| “5 APR 25 ani OST
j

10.

The chemical exposure and subsequent injuries suffered by plaintiff Gail Collett |

were the result of the following acts and omissions of defendants in the following |
| respects:

i a) negligent handling and disbursal of hazardous chemicals,

b) negligently failing to consult its own records regarding the dangers of
chemical exposure to plaintiff,

{i c) gross negligence in handling and spraying of toxic chemicals,

i d) failure to warn plaintiff and/or plaintiff's family of its operational change
il and the likely exposure during its spraying operation,

e) violation of the state statutes and regulations of the Louisiana
Department of Agriculture and Forestry;

f) failing to cease spraying after the initial contamination and warning: and

g) other acts of negligence and want of care, all of which will be shown at
the trial of this matter.

11.

 

Regarding any negligent actions of defendant Weyerhaeuser, and/or its

 

| contractors, it is affirmatively pled that the spraying of chemicals and other toxic
i
dispersants is an ultra-hazardous activity for which defendant Weyerhaeuser is
tl solidarily liable with any employee and/or the spraying contractor.
12.

Defendant Weyerhaeuser further breached a long-standing oral promise to |
plaintiff to refrain from disbursing chemicals and other dangerous substances within a
two mile radius of her house and/or to warn her before any such spraying occurred, so

that she could protect herself, her property and her family from further injury.

 

 

i 13.

i As a result of the negligence and want of care of defendant Weyerhaeuser, its
employees and/or contractors, plaintiff has suffered and continues to suffer severe
physical injury, mental anguish and financial loss, including the following:

|

|

|

|

| a) severe aggravation of immunological and allergic health problems which
li were wel] known to defendant,
|

|

|

|

 
Case 2:119-cv-11144-EEF-MBN Document 1-2 Filed 06/11/19 Page 4 of 14

 

 

 

b) fear of severe and continuing injury, cancer and,athe) ailments. including
potential death, as a result of the chemical See aeS WE

c) loss of enjoyment of life,

d) displacement from her home during a period of cleaning and
decontamination of the property,

9) an increase in past, present and future medical, living and rehabilitation
expenses, and

f) other damages which wil] be shown at the trial of this matter.
14.

During the pendency of this action, there is a clear and present danger that
Weyerhaeuser or its contractors will repeat its spraying activity near plaintiff's
residence, either intentionally or inadvertently. The consequences of further spraying
are potentially devastating to plaintiff's present and future health and could potentially
lead to premature death.

15.

In view of the danger of spraying in the upcoming months, plaintiff is entitled
to a preliminary injunction during the pendency of this action as well as any and all
appropriate permanent injunctive relief subject to the provisions of the Louisiana Code
of Civil Procedure art. 3601, et seq., in order to protect plaintiff from damage and
injury, including irreparable harm.

16.

Defendant Local Spraying Company, LLC contracted with defendant

Weyerhaeuser to conduct spraying operations in the area of plaintiffs residence and it |

is solidarily liable with Weyerhacuser for the damages caused to plaintiff herein.
17.

Defendant ABC Insurance Company provided liability insurance covering the

actions of defendants Weyerhaeuser and/or its spraying crew at all times pertinent |

hereto.
18.

Plaintiff is entitled to a trial by jury.
r
Case 249 cv-11144-EEF- MBN Document 1-2 Filed 06/11/19 Page 5 of 14

]
|
|
|
|
|

 

 

 

PLEASE SERVE

WHEREFORE, plaintiff Dorothy Gail REED ED PEL meat pondered 1 in

Bret

her favor and against defendants Weyerhaeuser. Inc., Lae ce praying £0558 any LLC
and ABC Insurance Company as follows:
l. For all damages that are reasonable in the premises;

2. For a preliminary injunction prohibiting defendant Weyerhaeuser, its
employees and its contractors from spraying chemicals within a two mile
radius of plaintiff's residence during the pendency of this action.

3 For a permanent injunction prohibiting defendant Weyerhaeuser its
employees and its contractors from spraying chemicals within a two mile
radius of plaintiff's residence, and

4. For all court costs, expert witness fees, attorney’s fees and any other
costs herein.

Respectfully Submitted:

LAW OFFICE OF DAVID C, FORRESTER, LLC

Ty) Eden aide

DAVID C. FORRESTER. Bar Roll No. 5710
4981 Bluebonnet Boulevard

Baton Rouge, Louisiana 70809

Telephone: (225) 928-5400

Facsimile: (225) 928-7733

PARISH OF WASHINGTON
STATE OF LOUISIANA
VERIFICATION
Before me, personally appeared Dorothy Gail Collett, who deposed that she is plaintiff

herein; and that all of the facts alleged in the foregoing Petition for Damages and Injunctive
Relief are true and correct.

 

 

 

OFFICIAL SEAL
DAVId C. FORRESTER
BAA ROLL # 5710
STATE OF LOUISIANA
PARISH OF EAST BATON ROUGE
My Commission is for Life

 

 

Weyerhaeuser Company
Through its Registered Agent
Corporation Service Company
501 Louisiana Avenue

Baton Rouge, LA 70802

 

 
‘Case 2:19-cv-11144-EEF-MBN Document 1-2 Filed 06/11/19 Page 6 of 14 |

 

 

 

DOROTHY GAIL COLLETT DOCKET NO. DIV.
REC'D FILEO UP CLERK
ES APR 25 oh iOISS

22%? JUDICIAL DISTRICT COURT
VERSUS

PARISH OF WASHINGTON
WEYERHAEUSER COMPANY,
LOCAL SPRAYING COMPANY, LLC

and ABC INSURANCE COMPANY STATE OF LOUISIANA

FIRST INTERROGATORIES AND REQUESTS FOR
PRODUCTION OF DOCUMENTS TO DEFENDANT

NOW COMES, through undersigned counsel, comes plaintiff Dorothy Gail
Collett, who propounds the following Interrogatories and Requests for Production of
Documents to defendant Weyerhaeuser Company to be answered in writing, under
oath, in accordance with the Louisiana Code of Civil Procedure:

DEFINITION OF TERMS

The term “person” includes any individual person, a company, partnership,
proprietorship, association, corporation, joint venture, judicial legislative, executive or
administrative body, or other legal or business entity, or any other group or body.

The term “document” or “documents” means any written, printed, recorded or
graphic matter, photographic matter or sound reproduction, including but not limited
to any letters, memoranda, telegraphs, handwritten notes, e-mails, periodicals,
pamphlets, reports, records orders trust receipts, invoices, study working papers,
diaries, charts, papers, graphs, indices, data sheets, data processing cads, computer
records or any writing however produced or reproduced, or tape, wire, electrical sound
recording or computer memory record.

The term “identify” when used herein in connection with the natural person,
means to state full name, business title, if any, last known address and employer.

The term “identify” when used in connection with any business concern, means
to state the name and address of the firm, partnership, association or corporation.

The term “identify” when used in reference to a document means to state its

date, author, the type of document (e.g., a letter, memoranda, telegraph, chart,
-Case 4i19-cv-11144-EEF-MBN Document 1-2 Filed 06/11/19 Page 7 of 14 |

i |
j
te
|
|
ty t
ay t
\

|| photograph, videotape, film, sound reproduction, etc.) or, if the above information is

ft

not available, some other means of identifying it, and its present location and the |

identity its present custodians. If any such document was but is no longer in your |
| possession or subject to your control, or is no longer in existence, state whether it is: a) |
missing or lost; b) has been destroyed; c) has been transferred, voluntarily or |

involuntarily to others: or d) otherwise disposed of, and in each instance, explain the |

circumstances surrounding the authorization for such disposition thereof and state the

date or approximate date thereof. In lieu of such information, you may attach to your

answers a copy of each document.
The term “you” or “your” means the defendant, Weyerhaeuser Company, its |
employees and/or contractors and all representatives or other persons acting on their |

behalf, including but not limited to attorneys.

The term “and” means “and/or” where applicable.

INTERROGATORY NO. L:
Please provide the name, address and title of any and all supervisors of any

spraying activity by you in Washington Parish in the following years:

 

 

a) 2016
b) 2017 |

c) 2018 |
| d) 2019. |

INTERROGATORY NO. 2:

Regarding Howard McClinton, please provide the following:
a) his title in July, 2018;

b) his immediate supervisor in July, 2018;

c) his employer’s ful] name, address and agent for service of process in
July, 2018; and :

it d) the name and address of his current employer.

 

 
Case 2319-cv-11144-EEF-MBN Document 1-2 Filed 06/11/19 Page 8 of 14

 

 

INTERROGATORY NO. 3:

Regarding the individuals identified in answering Interrogatory No. 1, please |

identify each individual that was aware, prior to June, 2018, that Ms. Collett and/or her
property was listed on the “no spray list” of the State of Louisiana.
INTERROGATORY NO. 4:

Please list the name, address, job title and telephone number of any employee,
contractor, agent or other individual or corporation that was engaged, in any manner,
in any spraying activity in Washington Parish on your behalf, and/or on behalf of any
of your subsidiaries or contractors in 2018.

INTERROGATORY NO. 5:

Please identify each of the chemicals that were used in the spraying that was
done by you or on your behalf in June, July and/or August 2018, in Washington
Parish.

INTERROGATORY NO. 6:

At any time in 2018 or 2019, did Weyerhaeuser and/or its employees, agents or
contractors identify and/or disclose the chemicals utilized in spraying in Washington
Parish to the Louisiana Department of Agriculture and Forestry? If so, please identify
and produce each of the documents utilized in said disclosure of chemicals.
INTERROGATORY NO. 7:

Please identify the name, address, employer and job description of any
individual who was present with the spraying crew in the area of Ms. Collett’s
property on or about July 6, 2018 and/or July 7, 2018.

INTERROGATORY NO. 8:

 

Please identify any and all documents in your possession or available to you
that have any connection or relevance to the facts presented in plaintiffs Petition for
Damages and Injunctive Relief.

INTERROGATORY NO. 9:
Please identify any and all exhibits that you may introduce at the trial of this

matter, whether you have made a decision to introduce those exhibits or not.
-Case 2:19-cv-11144-EEF-MBN Document 1-2 Filed 06/11/19 Page 9 of 14 |

i
tl
i
|

INTERROGATORY NO. 10:
i Please list the name, address, telephone number, and expected testimony of any

and all witnesses that you may call at the trial of this matter, whether a decision to call

that witness has been made or not.
INTERROGATORY NO. 11:

Please list each document that is requested in this written discovery which is
not produced as a result of an objection by you, so that said list of withheld documents
may be reviewed in camera by the court, in the event a Motion to Compel Discovery is |

necessary.

REQUEST FOR PRODUCTION OF DOCUMENTS

 

REQUEST FOR PRODUCTION NO. I:

Please provide any and all documents that describe or refer to the title, job

 

duties and/or job descriptions of any supervisor involved in or overseeing the spraying
of chemicals in Washington Parish in 2017, 2018, and 2019.
‘| REQUEST FOR PRODUCTION NO, 2:

Please provide any documents that relate in any manner to the spraying of

 

chemicals in Washington Parish in 2017, 2018 and 2019, including but not limited to

any contracts, memos, correspondence, emails, text messages or any other document.

whether printed in hard copy or stored on computer or other electronic device.
REQUEST FOR PRODUCTION NO, 3:

| Please provide any contracts or other documents reflecting the legal relationship
| between you and any individuals or companies that were spraying chemicals near the
Collett property in July, 2018.

REQUEST FOR PRODUCTION NO. 4:

Please provide any and all documents that disclose or identify the chemicals or |

 

ti other substances used in spraying activity on your behalf in Washington Parish in

2018.
Case 2:4

 

 

9-cv-11144-EEF-MBN Document 1-2 Filed 06/11/19 Page 10 of 14

 

 

REQUEST FOR PRODUCTION NO. 5:

Please provide any and all documents relating in any manner to the spraying
activity in Washington Parish that were provided to and/or filed with the Louisiana
Department of Agriculture and Forestry in 2017, 2018 and/or 2019.

REQUEST FOR PRODUCTION NO. 6:

Please produce any document referred to or identified in answering the
foregoing Interrogatories herein.
REQUEST FOR PRODUCTION NO. 7:

Please produce any and all liability insurance policies which provided coverage
to Weyerhaeuser Company, its employees and/or contractors in 2017. 2018 and 2019.
REQUEST FOR PRODUCTION NO. 8:

Please provide any and all documents that you may introduce at trial, whether a

decision has been made to introduce them or not.

These Interrogatories and Requests for Production of Documents are to be |

deemed continuing, so as to require supplemental answers until the time of trial.

Respectfully Submitted:

LAW OFFICE OF DAVID C. FORRESTER, LLC

‘Dio bs Nea pall

DAVID C. FORRESTER, Bar Roll No. 5710
4981 Bluebonnet Boulevard

Baton Rouge, Louisiana 70809

Telephone: (225) 928-5400

Facsimile: (225) 928-7733

Please serve with Petition for Damages and Injunctive Relief

 

 
Case 2:19-cv-11144-EEF-MBN Dgeyment 1-2 Filed 06/11/19 Page 11 of 14

 

DOROTHY GAIL COLLETT Case: 113419

Division: I

22"! Judicial District Court
Parish of Washington
State of Louisiana

Versus

WEYERHAEUSER COMPANY, ET AL

 

 

To: WEYERHAEUSER COMPANY
THRU ITS REGISTERED AGENT,
CORPORATION SERVICE COMPANY 501 LOUISIANA AVENUE
BATON ROUGE, LA 70802

Parish of Washington

You are hereby cited to comply with the demand contained in the Plaintiff's petition, a certified copy of which
accompanied this Citation, or to file your answer thereto in writing in the office of the Clerk of said Court, in
the Town of Franklinton, Louisiana, fifteen (15) days after service hereof.

Herein fail not or judgment will be rendered against you by default.

Witness the Honorable Judges of said Court, this 25TH day of APRIL, 2019.

pL

Deputy Clerk of Court for
Johnny D. Crain, Jr., Clerk of Court

 

Type of Pleading: PETITION FOR DAMAGES AND INJUNCTIVE RELIEF

 

 

Attorney:
FORRESTER
Service Information
Received on the ___ day of. _ _, 20 and on the _day of
_ ,20____ served the above named party as follows:

Personal Service on the party herein named ___ ;
Domiciliary Service on the party herein named by leaving the same at his/her domicile in the parish in the
hands of , @ person apparently over the age of seventeen
years, living and residing in said domicile and whose name and other facts connected with this service, I

learned by interrogating the said person, said party herein being absent from his/her residence at the time of
said service.

 

 

 

 

Returned:
Parish of ___ this day of , 20
Service  $ __
By:
Mileage §$ Deputy Sheriff

Total Ss

[ ORIGINAL ]
Case 2:19-cv-11144-EEF-MBRQ,, .Document1.2 Filed 06/11/19 Page 12 of 14

 

DOROTHY GAIL COLLETT

Versus

 

WEYERHAEUSER COMPANY, ET AL

Case: 113419

Division: I

22" Judicial District Court
Parish of Washington
State of Louisiana

 

To: SHERIFF OF EAST BATON ROUGE PARISH
P.O. BOX 3277
BATON ROUGE, LA. 7082]

Parish of Washington

Dear Sheriff:

Enclosed herewith please find the enclosed documents to be served

Please make your returns to this office along with a bill for any costs that you may have.

U/

 

Deputy Clerk of Court for
Johnny D. Crain, Jr., Clerk of Court

Attorney:

[ ORIGINAL ]
Case 2:19-cv-11144-EEF-MBN Document 1-2 Filed 06/11/19 Page 13 of 14

 

Sid J. Gautreaux
Sheriff East Baton Rouge Parish

 

 

Clerk of Court Washington Parish DISTRICT COURT
P.O. Box 607 For the Parish of East Baton Rouge
Franklinton. LA 70438 5/11/2019
” Case: 29) 113419 DOROTHY GAIL COLLETT vs WEYERHAEUSER COMPANY ET AL
1.580.583
Nbr Date Service Type Charges
it O5/11/2019 Citation $6.64
: | CORP SERVICES: BATON ROUGE, LA 70802
1 05/11/2019 Mileage Charge $3.12
Case Total: $9.76
Total: $9.76

 

 

Please make check payable to: PLEASE RETURN THIS BILL WITH CHECK
Sid J. Gautreaux, Sheriff
P.O. Box 3277

Baton Rouge, LA 70821

 

 

 

 

 

 

 

fro Oh =
| it jf
] 2 ( , Af

 
Case 2:19-cv-11144-EEF-MBN | Filed 06/11/19 Page 14 of 14

 

 

DOROTHY GAIL COLLETT Case: 113419

Division: I

22" Judicial District Court
Parish of Washington
State of Louisiana

Versus

 

WEYERHAEUSER COMPANY, ET AL

 

To: WEYERHAEUSER COMPANY
THRU ITS REGISTERED AGENT ,
CORPORATION SERVICE COMPANY 501 LOUISIANA AVENUE
BATON ROUGE, LA 70802

Parish of Washington

You are hereby cited to comply with the demand contained in the Plaintiff's petition, a certified copy of which
accompanied this Citation, or to file your answer thereto in writing in the office of the Clerk of said Court, in
the Town of Franklinton, Louisiana, fifteen (15) days afier service hereof.

Herein fail not or judgment will be rendered against you by default.

Witness the Honorable Judges of said Court, this 25TH day of APRIL, 2019.

"

a

¥

Deputy Clerk of Court for
Johnny D. Crain, Jr, Clerk of Court

Type of Pleading: PETITION FOR DAMAGES AND INJUNCTIVE RELIEF

 

Attorney:
FORRESTER
a _ ~ Service Information
Receivedonthe ss dayof _ , 20 and on the day of

 

, 20 served the above named party as follows:

 

Personal Service on the party herein named _. %
Domiciliary Service on the party herein named by leaving the same at his/her domicile in the parish in the
hands of —__ , a person apparently over the age of seventeen
years, living and residing in said domicile and whose name and ather facts connected with this service, I

: : ; 2 aU SEMACE DF ING Hamed gach eer ae
learned by interrogating the said person, said party herein being absent ‘from ‘Hise? Pesidencegatithe time of

 

 

 

  

said service. ees
Returned: lew |
Parish of this bv teneoday Of no. 7
_ AT) wt ia COCUTMEAL 1G:
Paula Glaser | .

Service Se ei,
By: cee
Mileage $ Deputy Sheriff

 

Total 3

MAY #1 2099

[ FILED COPY ]
